ACCEPTED
                                                                                                       01-14-00606-CR
                                                                                            FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  2/24/2015 2:25:42 PM
Belinda Hill                                                                    Criminal   Justice CHRISTOPHER
                                                                                                   Center          PRINE
                                                                                                                CLERK
First Assistant                                                                 1201 Franklin, Suite 600
                                                                              Houston, Texas 77002-1901


                                                                                 FILED IN
                          HARRIS COUNTY DISTRICT ATTORNEY
                                                        1st COURT OF APPEALS
                                           DEVON ANDERSON                     HOUSTON, TEXAS
                                                                           2/24/2015 2:25:42 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                           February 24, 2015

     Criminal Appellate Bureau
     Harris County District Clerk’s Office
     1201 Franklin, 3rd Floor
     Houston, Texas 77002

     RE: William Delacruz v. State, Cause No. 1370103
          First Court of Appeals Case No. 01-14-00606-CR

     Harris County Criminal Appellate Bureau District Clerk:

            Pursuant to TEX. R. APP. P. 34.5(c)(1), the State requests that the Harris County
     District Clerk prepare, certify, and file in the appellate court a supplement containing the
     Defendant’s Exhibit #1 from his Bill in this case.

            A copy of the exhibit is attached for reference. Thank you for your assistance in
     this matter.

             Sincerely,


             /s/ Katie Davis
             Katie Davis
             Assistant District Attorney
             Harris County, Texas

     cc: Paul Decuir, Jr.                                  Hon. Christopher A. Prine
     P.O. Box 9687                                         Clerk, First Court of Appeals
     Houston, TX 77213                                     301 Fannin, Suite 208
     Paul.Decuir@yahoo.com                                 Houston, Texas 77002